In view of the circumstance that this action is scheduled to be tried in the immediate future and the parties having consented on oral argument to an immediate trial, and no substantial prejudice to defendants-respondents being involved and in order to preserve, insofar as possible, the status quo, the order appealed from is unanimously modified so as to stay R. Hoe & Co., Inc., its officers, servants and employees, from filing in the office of the Secretary of State the certificate of consolidation of said corporation and Hoe Export-Import Corporation, and from taking any and all other or further proceedings with respect to the consolidation of said corporations or the recapitalization or classification or reclassification of them or either of them, whether pursuant to sections 86 or 35 of the Stock Corporation Law or otherwise, pending the trial and determination of this action, and for at least five days after the entry of final judgment therein and, as so modified, affirmed. Settle order on notice. Present — Peck, P. J., Glennon, Dore and Van Voorhis, JJ.